Case 3:20-cv-05228-MAS-ZNQ Document 28 Filed 06/04/20 Page 1 of 1 PageID: 250
                                                                            Thomas J. Cafferty
                                                                            Director

                                                                            Gibbons P.C.
                                                                            One Gateway Center
                                                                            Newark, New Jersey 07102-5310
                                                                            Direct: (973) 596-4863 Fax: (973) 639-6267
                                                                            tcafferty@gibbonslaw.com




June 4, 2020


Electronic Filing
Honorable Michael A. Shipp, U.S.D.J.
U.S. District Court of New Jersey
Clarkson S. Fisher Fed. Bldg. & U.S. Courthouse – Room 7000
402 E. State Street
Trenton, NJ 08608

Re:    New Jersey Second Amendment Society v. Murphy, et al
       Docket No.: 3:20-CV-05228-MAS-ZNQ
       Our File No.: 110040.103304

Dear Judge Shipp:

The New Jersey Press Association (“NJPA”) is in receipt of the correspondence from Deputy
Attorney General Hay to Your Honor advising that Plaintiffs and the State Defendants have
reached an agreement that renders Plaintiffs’ motion for a preliminary injunction moot. This letter
is to inform Your Honor that NJPA was not a party to those discussions and, as the Order to Show
Cause seeks injunctive relief against “Defendants,” that includes NJPA. As set forth more fully in
the opposition brief filed today, the request for injunctive relief necessarily included a request that
NJPA be required to issue NJPA Credentials to Plaintiffs. In light of the fact that there is no
agreement between Plaintiffs and NJPA on this issue, it is NJPA’s understanding that Plaintiffs’
request for a preliminary injunction as to NJPA remains.

Thank you for your consideration.

Respectfully submitted,

s/Thomas J. Cafferty

THOMAS J. CAFFERTY

TJC/mlk

cc:    Albert J. Rescinio, Esq. (via ECF)
       Deputy Attorney General Deborah A. Hay (via ECF)




                                                                                    2835260.1 110040-103304
